Cite as 2017 Ark. App. 205

                  ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-16-1128


                                                    Opinion Delivered   April 5, 2017
MELISSA HOLLAND
                                APPELLANT           APPEAL FROM THE CRAIGHEAD
                                                    COUNTY CIRCUIT COURT,
V.                                                  WESTERN DISTRICT
                                                    [NO. 16JV-15-49]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES AND MINOR                            HONORABLE CINDY THYER,
CHILDREN                                            JUDGE
                   APPELLEES
                                                    AFFIRMED; MOTION TO
                                                    WITHDRAW GRANTED



                           N. MARK KLAPPENBACH, Judge

       This is an appeal from the order entered on October 4, 2016, by the Craighead

County Circuit Court terminating the parental rights of appellant Melissa Holland to her

daughters, ST (born in March 2010) and ET (born in June 2011).1 Counsel for Holland has

filed a motion to withdraw and a no-merit appeal brief pursuant to Linker-Flores v. Arkansas

Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Rule 6-9(I) (2016)

of the Rules of the Arkansas Supreme Court and Court of Appeals. The clerk of this court

sent Holland a copy of her counsel’s motion and brief via certified mail, along with a letter

informing her of the right to file pro se points for reversal. Holland has not filed pro se points.

Based on our review of the record, we affirm the trial court’s termination of Holland’s

       1
       The order on appeal also terminated the parental rights of the father of the children,
Jason Turner, but he is not a party to this appeal.
                                 Cite as 2017 Ark. App. 205

parental rights and grant counsel’s motion to withdraw.

       In Smith v. Arkansas Department of Human Services, our court explained the procedure

for no-merit appeals in termination-of-parental-rights cases:

       In Linker-Flores [v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d
739 (2004) (Linker-Flores I)] our supreme court held that the no-merit procedure set
       forth in Anders v. California, 386 U.S. 738 (1967), shall apply in cases of
       indigent-parent appeals from orders terminating parental rights. The court held that
       appointed counsel for an indigent parent on a first appeal from a termination order
       may petition to withdraw as counsel if, after a conscientious review of the record,
       counsel can find no issue of arguable merit for appeal. Id. Counsel’s petition must be
       accompanied by a brief discussing any arguably meritorious issue for appeal. Id. The
       indigent parent must be provided with a copy of the brief and notified of her right to
       file points for reversal within thirty days. Id. If the appellate court determines, after a
       full examination of the record, that the appeal is frivolous, the court may grant
       counsel’s motion and dismiss the appeal. Id. If the court finds any of the legal points
       arguable on the merits, it will appoint new counsel to argue the appeal. Id. The court
       allowed Linker-Flores’s counsel to file a no-merit brief. On November 17, 2005, the
       supreme court decided Linker-Flores II, based upon the Anders procedure. Linker-Flores
       v. Ark. Dep’t of Human Servs., 364 Ark. 224, 217 S.W.3d 107 (2005) (Linker-Flores II).
       In a companion case to Linker-Flores II, handed down on the same day, Lewis v. Ark.
       Dep’t of Human Servs., 364 Ark. 243, 217 S.W.3d 788 (2005), the court also held that
       a “conscientious review of the record” requires the appellate court to review all
       pleadings and testimony in the case on the question of the sufficiency of the evidence
       supporting the decision to terminate, when the trial court has taken the prior record
       into consideration in its decision. The supreme court further held that only adverse
       rulings arising at the termination hearing need be addressed in the no-merit appeal
       where there has been no appeal from the prior orders in the case, because the prior
       orders are considered final appealable orders pursuant to Ark. R. App. P.–Civ. 2(c)(3).
       Accordingly, this court must review the entire record on the issue of the trial court’s
       ultimate decision to terminate, and, additionally, any adverse ruling made in the course
       of the termination hearing itself.

93 Ark. App. 395, 399, 219 S.W.3d 705, 707–08 (2005).

       The termination of parental rights involves a two-step process in which the trial court

must find that the parent is unfit and that termination is in the children’s best interest,

                                                2
                                  Cite as 2017 Ark. App. 205

considering the likelihood of adoption and the potential for harm if the children are returned

to their parent’s custody. Murray v. Ark. Dep’t of Human Servs., 2013 Ark. App. 431, at 6, 429
S.W.3d 288, 292. In determining the best interest of the juveniles, a trial court must take into

consideration (1) the likelihood that the juvenile will be adopted if the termination petition

is granted; and (2) the potential harm, specifically addressing the effect on the health and safety

of the child, caused by returning the child to the custody of the parent. Myers v. Ark. Dep’t

of Human Servs., 2011 Ark. 182, 380 S.W.3d 906. In considering potential harm caused by

returning the child to the parent, the trial court is not required to find that actual harm would

result or affirmatively identify a potential harm. Welch v. Ark. Dep’t of Human Servs., 2010 Ark.

App. 798, 378 S.W.3d 290. Potential harm must be viewed in a forward-looking manner and

in broad terms, including the harm the child suffers from the lack of stability of a permanent

home. Collins v. Ark. Dep’t of Human Servs., 2013 Ark. App. 90. We will reverse a trial

court’s findings only if they are clearly erroneous, i.e., if we are left with a definite and firm

conviction that a mistake has been made. Id.

       In this no-merit appeal, counsel for Holland argues that the evidence supports the trial

court’s findings, and we agree. The evidence reflects that in February 2015, Holland left one

of her daughters in the care of two sex offenders while she was incarcerated, leading to that

child being taken into emergency custody.            Subsequently, Holland was arrested on

outstanding warrants and tested positive for drugs, leading to her other daughter being taken

into emergency custody. At that time, Holland tested positive for opiates, barbiturates, and


                                                3
                                  Cite as 2017 Ark. App. 205

cocaine. Holland stipulated to the existence of probable cause to support removal of the girls

from her custody.

       In April 2015, the trial court adjudicated both girls to be dependent-neglected. A case

plan was established, and over the next year and a half, Holland was partially compliant.

Holland was able to pass drug screens for several months toward the end of the case; she had

appropriate housing; she visited her children with some regularity; and she completed some

classes and evaluations that were required of her. Nevertheless, by May 2016, some major

concerns remained: (1) Holland maintained her relationship with one of the sex offenders

until his incarceration, which came late into the case plan; (2) she then resumed living with

the father of these girls, a man who expressed no interest in reunification with his children,

who ultimately had his parental rights terminated in these proceedings, and who had a history

of physically abusing Holland; and (3) she failed to attend the mental health counseling and

NA/AA meetings ordered by the court.

       The Department of Human Services (DHS) filed a petition to terminate her parental

rights asserting two statutory grounds: (1) the one-year-out-of-custody-and-failure-to-

remedy-the-causes-for-removal ground, found in Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a)

(Repl. 2015), and (2) the subsequent other-factors ground (showing her incapacity or

unwillingness to remedy the subsequent factors that prevented reunification), found in Ark.

Code Ann. § 9-27-341(b)(3)(B)(vii). DHS’s petition also alleged that termination of parental

rights was in these children’s best interest.


                                                4
                                  Cite as 2017 Ark. App. 205

       The evidence presented at the termination hearing conducted in August 2016, which

was deemed credible and persuasive by the trial court, showed the following. The girls were

adoptable and had two families interested in adopting them, which supported the required

consideration of the likelihood of the children being adopted. The DHS caseworker testified

to the multitude of services provided to both parents and the concerns about Holland failing

to put her children above her relationships with men. The case worker also testified as to

Holland’s failure to attend counseling and NA/AA meetings despite court orders and referrals

for those services.

       Holland testified that she had attended NA/AA meetings only twice because she did

not believe that she had a drug problem. Holland believed she had bipolar disorder. She

blamed DHS for not following through with counseling, stating that DHS did not provide

her a second required referral. Holland maintained that she did not believe ST’s report to her

that the sex offender (a boyfriend of Holland’s) had abused her. And, Holland thought that

she could probably convince the children’s father, who had physically abused Holland and to

whom she had returned after the boyfriend had been incarcerated, that he should seek to

reunify with the children.

       In the end, the trial court reiterated that Holland’s lack of credibility was a “significant

issue” throughout the case, and it found that Holland failed to address her mental-health needs

in any adequate fashion. The trial court was concerned about the potential harm of returning

the children to Holland when she lived with the children’s father, a man uninterested in


                                                5
                                 Cite as 2017 Ark. App. 205

working toward reunification, who had abused her in the past, and who would not follow

court orders. In short, the poor decision-making and mental-health concerns exhibited by

Holland supported termination of her parental rights, at the very least on the ground of

“subsequent other factors,” and only one ground was required to support the trial court’s

order. See Johnson v. Ark. Dep’t of Human Servs., 2016 Ark. App. 412, 501 S.W.3d 391. After

conducting proper appellate review of this record, we hold that the findings made by the trial

court are not clearly erroneous as to at least one ground and as to the best interest of ST and

ET. Consequently, we hold that there is no basis for reversal of the trial court’s decision to

terminate Holland’s parental rights.

       Holland’s counsel has also identified one adverse evidentiary ruling but asserts that it

would not support a reversal. A hearsay objection was raised when Holland was asked why

she remained in a relationship with one of the sex offenders so late into this DHS case, and

Holland attempted to answer by testifying about what her daughter ST had told her. The trial

court sustained the hearsay objection. In response to further questioning, Holland testified that

she did not think that her friend (the sex offender she left ST with) had done anything wrong.

The evidentiary ruling on hearsay could not support a meritorious appeal.

       We will not reverse a trial court’s evidentiary ruling absent a manifest abuse of

discretion; furthermore, even an erroneous ruling is not grounds for disturbing a trial court’s

order if the error is harmless. Wilson v. Ark. Dep’t of Human Servs., 2015 Ark. App. 666, 476
S.W.3d 816. We can discern no prejudice or harm in excluding the actual statements


                                               6
                                Cite as 2017 Ark. App. 205

allegedly made by ST to her mother, and lack of prejudice renders this an adverse ruling

incapable of supporting a meritorious appeal. See Tadlock v. Ark. Dep’t of Human Servs., 2009
Ark. App. 821, 373 S.W.3d 361; Sparrow v. Ark. Dep’t of Health & Human Servs., 101 Ark.

App. 193, 272 S.W.3d 846 (2008).

       Affirmed; motion to withdraw granted.

       ABRAMSON and VAUGHT, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       No response.




                                             7